REASONS FOR ALLOWANCE
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-2, 4-8 and 13-24 are herein allowed
	Rejections issued under 35 U.S.C. 112(b) are withdrawn post amendment 
	
Reasons for Allowance
3.	The following represents the examiner’s reasoning for allowance:
Considering the most representative prior arts to Bohn (US 2013/0077049) and to Taylor US 2018/0136314, Israelsen US 2008/0112610 and Lindner US 2017/0061632, by accepting an Examiner’s proposed amendment discussed during the interview of 06/14/2021, the above prior arts of reference have been overcome by the amended limitation reciting: “up-sampling the point cloud within the Lidar sensor data of the combined image to match a spatial resolution of color information of the camera sensor data of the combined image” to further determine the combined image based on the transformed point cloud. .  
A new search was conducted not disclosing other close prior arts.
Conclusion
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
 from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487